EXHIBIT 10.67

FIRST AMENDMENT TO PROPERTY LEASE AGREEMENT
BETWEEN ARE-1201 HARBOR BAY, LLC AND AVIGEN

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this "First Amendment") is made as of August 30,
2007, by and between ARE-1201 HARBOR BAY, LLC, a Delaware limited liability
company ("Landlord"), and AVIGEN, INC., a Delaware corporation ("Tenant").

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
February 29, 2000, as amended by that certain letter agreement dated January 26,
2004 (as amended, the "Lease"). Pursuant to the Lease, Tenant leases that
certain premises consisting of approximately 45,348 rentable square feet (the
"Premises") in a building located at 1201 Harbor Bay Parkway, Alameda,
California ("Property"). The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B. The Base Term of the Lease is scheduled to expire on May 31, 2008.

C. Tenant desires to amend the Lease to: (i) reflect the surrender of that
portion of the Premises consisting of approximately 40,348 rentable square feet,
as more particularly described on Exhibit A attached to this First Amendment
("Surrender Premises") on the scheduled expiration date of May 31, 2008; and
(ii) extend the Base Term with respect to the remaining portion of the Premises
consisting of approximately 4,834 rentable square feet, as more particularly
described on Exhibit B attached to this First Amendment ("Retained Premises")
until November 30, 2010 ("Expiration Date"). Landlord is willing to agree to the
foregoing on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Term. The Base Term of the Lease with respect to the Retained Premises only
is hereby extended until the Expiration Date; provided, however, that either
Landlord or Tenant may at any time elect to terminate the Lease with respect to
the Retained Premises and accelerate the Expiration Date to a date which is not
less than 240 days after written notice from the terminating party to the other
party indicating the election to terminate the Lease. Notwithstanding the
foregoing, in no event shall Landlord or Tenant elect to accelerate the
Expiration Date to a date prior to May 31, 2008. If Tenant elects to exercise
the termination right provided for in this Section 1, Tenant shall, in addition
to all of its other obligations under the Lease, be required to pay a
termination payment to Landlord, along with the written notice of its election
to terminate the Lease, in an amount equal to 2 times the amount of Base Rent
that would have been due for the first full month after the accelerated
Expiration Date.

2. Premises. As of June 1, 2008 ("New Commencement Date"), the definitions of
“Premises” and "Rentable Area of Premises" on Page 1 of the Lease is hereby
amended and restated in their entirety as follows:

“Premises: That portion of the Project, containing approximately 4,834 rentable
square feet, as determined by Landlord, as shown on Exhibit A"

“Rentable Area of Premises: 4,834 sq. ft."

In addition, as of the New Commencement Date, Exhibit A attached to the Lease is
hereby deleted in its entirety and replaced with Exhibit B attached to this
First Amendment.

40

--------------------------------------------------------------------------------

3. Base Rent. As of the New Commencement Date, the definition of “Base Rent” on
Page 1 of the Lease is hereby amended and restated in its entirety as follows:

“Base Rent: $2.50 per rentable square foot per month, subject to adjustment
pursuant to Section 4 of the Lease"

4. Security Deposit. As of the New Commencement Date, the definition of
"Security Deposit" on Page 1 of the Lease is hereby amended and restated in its
entirety as follows:

"Security Deposit: 3 months Base Rent"

If, as of the New Commencement Date, the Security Deposit then being held by
Landlord is in the form of cash, Landlord shall, within 30 days after Landlord's
receipt of a written request from Tenant, return the difference between the
amount of the Security Deposit then being held by Landlord and an amount equal
to 3 months Base Rent as of the New Commencement Date. If, as of the New
Commencement Date, the Security Deposit then being held by Landlord is in the
form of a Letter of Credit, Landlord shall return the Letter of Credit being
held by Landlord within a reasonable period after Tenant's delivery to Landlord
of a substitute Letter of Credit in the amount of 3 months Base Rent as of the
New Commencement Date, which substitute Letter of Credit satisfies all of the
requirements of the Lease.

5. Rent Adjustment Percentage. As of the New Commencement Date, the definition
of "Rent Adjustment Percentage" on Page 1 of the Lease is hereby amended and
restated in its entirety as follows:

"Rent Adjustment Percentage: Greater of 3% or the CPI Adjustment Percentage not
to exceed 5%"

6. Base Rent Adjustments. As of the New Commencement Date, Section 4 of the
Lease is hereby amended and restated in its entirety as follows:

"Base Rent Adjustments. Base Rent shall be increased on June 1, 2009, and on
June 1, 2010 (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated. “CPI Adjustment Percentage” means (i) a fraction, stated as a
percentage, the numerator of which shall be the Index for the calendar month 3
months before the month in which the Adjustment Date occurs, and the denominator
of which shall be the Index for the calendar month 3 months before the last
Adjustment Date or, if no prior Base Rent adjustment has been made based upon
the CPI Adjustment Percentage, 3 months before the New Commencement Date, less
(ii) 1.00. “Index” means the “Consumer Price Index-All Urban Consumers-San
Francisco-Oakland-San Jose, All Items” compiled by the U.S. Department of Labor,
Bureau of Labor Statistics, (1982-84 = 100). If a substantial change is made in
the Index, the revised Index shall be used, subject to such adjustments as
Landlord may reasonably deem appropriate in order to make the revised Index
comparable to the prior Index. If the Bureau of Labor Statistics ceases to
publish the Index, then the successor or most nearly comparable index, as
reasonably determined by Landlord, shall be used, subject to such adjustments as
Landlord may reasonably deem appropriate in order to make the new index
comparable to the Index. Landlord shall give Tenant written notice indicating
the Base Rent, as adjusted pursuant to this Section, and the method of
computation and Tenant shall pay to Landlord an amount equal to any underpayment
of Base Rent by Tenant within 30 days of Landlord’s notice to Tenant. Failure to
deliver such notice shall not reduce, abate, waive or diminish Tenant’s
obligation to pay the adjusted Base Rent; provided, however, that in no event
shall any adjustment be made after the termination or expiration of the Lease."

7. Tenant’s Share. As of the New Commencement Date, the definition of “Tenant’s
Share of Operating Expenses” on Page 1 of the Lease is hereby amended and
restated in its entirety as follows:

“Tenant’s Share: 7.92%”

41

--------------------------------------------------------------------------------

8. Surrender of the Surrender Premises. The Lease with respect to the Surrender
Premises shall terminate as provided for in the Lease on May 31, 2008. Tenant
shall voluntarily surrender the Surrender Premises on or before such date in the
condition which Tenant is required to surrender the Surrender Premises as of the
expiration of the Term of the Lease. Tenant agrees to cooperate with Landlord in
all matters, as applicable, relating to (i) decommissioning of the Surrender
Premises as a licensed laboratory, (ii) surrender or revocation of all licenses
of Tenant relating to the Surrender Premises, and (iii) surrendering the
Surrender Premises as required under the Lease. From and after the New
Commencement Date, Tenant shall have no further rights of any kind with respect
to the Surrender Premises. Notwithstanding the foregoing, those provisions of
the Lease which, by their terms, survive the termination of the Lease shall
survive the surrender of the Surrender Premises and termination of the Lease
with respect to the Surrender Premises as provided for herein.

9. Right to Extend Term. Section 39 of the Lease is hereby deleted in its
entirety, and Tenant acknowledges and agrees that Tenant has no further right
under the Lease to extend the Term.

10. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker") in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

11. Miscellaneous.

a. This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This First Amendment may be amended only
by an agreement in writing, signed by the parties hereto. This First Amendment
is effective as of the date first set forth above.

b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]

42

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

LANDLORD:  ARE-1201 HARBOR BAY, LLC,    a Delaware limited liability company   
  By:  ARE-QRS Corp.,    a Maryland corporation      By:  /s/ Jennifer Pappas  
Its:  SVP – RE General Counsel     TENANT:  AVIGEN, INC.,    a Delaware
corporation      By:  /s/ Andrew A. Sauter   Its:  Vice President, Finance


43

--------------------------------------------------------------------------------

EXHIBIT A
SURRENDER PREMISES

[Graphic depicting a floor plan for Surrender Premises located at 1201 Harbor
Bay Parkway, Alameda, Ca.]

44

--------------------------------------------------------------------------------

EXHIBIT B
RETAINED PREMISES

[Graphic depicting a floor plan for Retained Premises located at 1201 Harbor Bay
Parkway, Alameda, Ca.]

45

--------------------------------------------------------------------------------